Citation Nr: 1449823	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-42 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Peace River Regional Medical Center on May 5 and 6, 2009.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 decisions issued by the Bay Pines VA Medical Center in Bay Pines, Florida. 

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a June 2014 Appellate Brief relevant to the issue on appeal, and the VBMS file contains the Veteran's DD Form 214 and various correspondence pertaining to the appointment of his representative.


FINDINGS OF FACT

1.  The Veteran was treated on May 5 and 6, 2009 at Peace River Regional Medical Center for right knee degenerative joint disease and knee pain.

2.  Prior authorization from VA was not granted for the private treatment received on May 5 and 6, 2009.

3.  The treatment received on May 5 and 6, 2009 was not for a medical emergency, and a prudent layperson would not believe the symptoms the symptoms experienced were emergent in nature.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Peace River Regional Medical Center on May 5 and 6, 2009 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.53, 17.54, 17.120, 17.121, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, in a September 2009 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Although this notice was not provided prior to the issuance of the September 2009 statements of the case, the Veteran has since submitted a Form 9 substantive appeal to VA and has not identified any further evidence which would have a bearing on the claim.  The Veteran has not identified any deficiency in notice which would compromise a fair adjudication of the claim, and the Board finds that the lack of prior notice has not resulted in any prejudicial error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

The Board notes that the Veteran was scheduled for a Board video conference hearing in August 2011, and on August 8, 2011, three days before the scheduled hearing, the Veteran cancelled the hearing and indicated that he was unsure when he would be able to attend a hearing.  As the Veteran failed to notify VA two weeks prior to the scheduled hearing of his inability to attend, he has not provided any good cause for his failure to attend, and he has not communicated to VA any intention to appear for a new Board hearing since that time, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702(c), (d) (2014).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal, including the private medical records of the Veteran.  As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran claims entitlement to reimbursement of unauthorized medical expenses that were incurred when he sought treatment for right knee pain at the Peace River Regional Medical Center during the afternoon of May 5, 2009 and in the early morning of May 6, 2009.  He has submitted statements that he was unable to get up because of his right knee and injured right shoulder and that on May 6 he had fallen when trying to get to the bathroom because his left knee had given out because of the brace he was wearing on the right knee.  He also stated that he had fallen when his right knee locked, causing him to hurt his arm and back.  The claim was denied in May 2009 decisions based on the determination that "[c]are and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health."

The Veteran's private medical records show that on May 5, 2009 at approximately 3:00 PM, he was treated by local emergency services for pain in his right knee.  The emergency medical services report indicates that he was found sitting at his bedside, then he stood and ambulated to the stretcher as soon as they entered the room.  The Veteran reported having knee pain for the past 3 months that had recently gotten worse.  He denied any recent injury or falls, and admitted to using alcohol.  The Veteran was taken to Peace River Regional Medical Center, where he reported that his "knee gave out on him a few days ago" and that he was now in pain and unable to walk.  The Veteran reported that his symptoms began 5 days previously that became progressively worse, and that he was now having severe pain that was "too intense to take any longer."  He was observed to have an unsteady gait, with minimal visible swelling and distal pulses intact, and was ultimately diagnosed with degenerative joint disease.  The Veteran was discharged at 5:25 PM and was noted to have improved condition, with slightly decreased pain, and he was given a knee immobilizing brace.

In the early hours of May 6, 2009, the Veteran was again met by local emergency services, who encountered the Veteran sitting outside.  He had alcohol on his breath and admitted to abuse.  It was noted that he had been ambulatory with the knee brace he had received earlier in the day, and the Veteran denied any new injury.  The Veteran asked to be taken to the Tampa VA Medical Center, but was informed that they could not transport him to Tampa.  At the Peace River Regional Medical Center, the Veteran reported that he had taken the splint off and that his knee went out on him again.  The Veteran reported continued severe pain, and was treated with medication and an Ace wrap.  The examining physician noted that the Veteran's condition was non-emergent and stable.  The Veteran was discharged at 6:00 AM.

In September 2009, a physician reviewed the private medical records and found that the records pertaining to treatment on May 5, 2009 showed that the Veteran's condition had existed for 3 months and that he had upcoming knee surgery already scheduled with VA.  The notes indicated no new injury or falls, and the VA clinic had been open that day.  He opined that the condition was non-emergent and that the prudent layperson would understand that the issue was a non-life-threatening condition.  Regarding the treatment received on May 6, 2009, the physician noted that the Veteran was alert and oriented with stable vitals and denied new injury.  The physician found that a prudent layperson would understand this condition was not an emergency, not life-threatening, and had no risk for permanent injury.

Federal statutes and VA regulations offer several avenues by which a veteran can claim payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities.  The Veteran does not argue, and the record does not show, that prior authorization was received from any VA Medical Center to seek emergency services at Peace River Regional Medical Center.  The Veteran indicated in October 2009 that he had been told by his assisted living facility to call an ambulance, but he has not at any time indicated that he contacted VA prior to transport to Peace River Regional Medical Center on either May 5 or 6.  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703 and 38 C.F.R. §§ 17.52, 17.53, and 17.54 (2014) for contracted medical services at a non-VA facility.

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Reimbursement for unauthorized medical expenses may also be claimed pursuant to 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, the provisions of which became effective on May 29, 2000.  To be eligible for reimbursement under this authority, a veteran has to satisfy all of a series of conditions, including the following: 

The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

As of May 2009, the Veteran was not service connected for any disabilities, and he was granted nonservice-connected pension benefits, effective April 13, 2009.  The Board notes that the Veteran currently has an appeal pending for entitlement to service connection for a right knee disorder.  However, as will be discussed below, even if the Veteran were to be granted service connection for a right knee disorder, with an effective date prior to May 5, 2009, the Veteran does not meet the criteria for reimbursement under either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, because the preponderance of the evidence clearly indicates that services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and a prudent layperson in the Veteran's position would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. §§ 1725(f), 1728.

The Veteran's symptoms of right knee pain had, by his own admission, existed for a long period of time prior to calling emergency services on May 5, 2009.  He reported to the emergency medical technicians that the pain had started 3 months ago, and he informed the physician that the pain had started 5 days earlier.  During these previous days of experiencing symptoms, he had the opportunity to go to his treating medical professionals at the Bay Pines VA Medical Center, but chose not to do so.  The treatment records from both his May 5 and May 6 treatment indicate that his condition was stable, and his knee was treated only with rest, pain medication, and either a knee brace or bandage for stabilization.  On May 6, the treating physician specifically noted that the Veteran's condition was "non-emergent."

Furthermore, the records were subsequently reviewed by a physician who, after examining the evidence of record, found that on both May 5 and May 6, 2009, a prudent layperson would understand that the issue was a non-life-threatening condition with no risk for permanent injury. He supported his findings by noting that the Veteran had reported no injuries or falls and that he had been found to be alert and oriented with stable vitals.

The Board therefore finds that a prudent layperson who possesses an average knowledge of health and medicine would not have believed that the symptoms he experienced on May 5 and 6, 2009 were emergent in nature, i.e., indicative of serious impairment to bodily functions, serious dysfunction of any bodily organ, or other injury which posed a serious threat to general health, and that they were not, in fact, indicative of a medical emergency of such nature that delay would have been hazardous to life or health.  See 38 U.S.C.A. §§ 1725, 1728.  There is absolutely no medical evidence of record which is contradictory to this finding, including the record of the Veteran's own statements made at the time of his treatment. 

The Board has considered the lay statements sent by the Veteran to VA, in which he has asserted that prior to calling for an ambulance on either May 5 or 6, 2009, he had fallen and injured his arm, shoulder, and back, and that as a result he was unable to walk.  These statements are in direct contradiction with the evidence contained in the medical records, however, which show that the Veteran self-ambulated to the stretcher on May 5, 2009 and that he denied having any injuries or falls on both May 5 and 6, 2009.  The Board, as the trier of fact, finds that these inconsistencies in the Veteran's statements undermine his credibility and render these lay statements as less probative than the evidence recorded in the contemporaneous medical records.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Statements made to medical professionals for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.).

As the requirement for reimbursement under 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728 of there being a medical emergency which necessitated private hospital treatment is not met, the analysis does not need to proceed any further to the additional requirements of these provisions, as all provisions must be met to establish entitlement to reimbursement.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  The appeal in this matter must be denied.

The Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Peace River Regional Medical Center on May 5 and 6, 2009 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


